Citation Nr: 1800256	
Decision Date: 01/04/18    Archive Date: 01/19/18

DOCKET NO.  14-04 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Jan Dils, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to December 1971.

This matter arose to the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran participated in a video conference hearing before the undersigned Veterans Law Judge (VLJ) in August 2016. A transcript of the hearing is associated with the Veteran's record.


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, the Veteran's depression is etiologically related to the Veteran's time in service.


CONCLUSION OF LAW

The criteria to establish service connection for depression are met.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to service connection for depression, and the Board finds service connection warranted. 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran contends that he is entitled to service connection for depression. The record reveals that the Veteran suffers from depression. In January 2009 and September 2016, the Veteran underwent examinations in which the examiner confirmed the Veteran's depression and determined the Veteran's depression was related to his service. Although there is negative nexus evidence of record, namely an April 2012 Compensation and Pension (C&P) examination, the Board finds that the positive evidence is approximately equivalent. As the evidence is in relative equipoise, the benefit-of-the-doubt doctrine is for application. Accordingly, the Veteran fulfills the criteria necessary for service connection, and service connection is granted.


ORDER

Service connection for depression is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


